Citation Nr: 1603524	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-33 769	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 12, 2008 and from October 1, 2008 for a low back disability.

2.  Entitlement to a rating in excess of 10 percent prior to March 19, 2010 and in excess of 20 percent from March 19, 2010 for a cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO granted a temporary total (100 percent) rating for low back disability from August 12, 2008 to September 30, 2008, based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30, but otherwise denied ratings in excess of 10, 20, and 20 percent, respectively, for service-connected disabilities of the cervical spine, left shoulder, and low back.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Hartford, Connecticut.

In March 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing was prepared and associated with the record.

In June 2010, while the appeal was pending, the RO, in pertinent part, increased the rating for the Veteran's cervical spine disability to 20 percent, effective March 19, 2010.  As such, the issue presented for appellate consideration with respect to the cervical spine was characterized as set forth above, on the title page.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2013 and March 2015, the Board remanded the issues currently on appeal to the agency of original jurisdiction (AOJ) for additional development.  On both occasions, after taking further action, the AOJ confirmed and continued the above-noted evaluations and returned the case to the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision on the issues on appeal, VA received written notification from the Veteran, through his authorized representative, that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In September 2015, VA received written notification from the Veteran, through his authorized representative, that he wished to withdraw this appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


